before the supreme court of the state of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 152 of journal “T” of said court, as follows:
*687“The State oe Kansas, ex rel., Plaintiff, v.
“ J. F. Shearman et al., Defendants.
“Now comes on for decision the demurrer of the defendants to plaintiff’s petition; and thereupon, after due consideration by the court, it is ordered that the said demurrer be sustained — the court holding:
“First. The members of the board of police commissioners are appointed by the governor, and their powers come directly from the state, and therefore they are not removable in a proceeding of the character pending against them, under ¶¶ 2532 or 1885 of the General Statutes of 1889, or any other statute. If the members of the board or any of them are inefficient, negligent, or otherwise fail to perform their respective duties, the governor, under the provisions of the statutes, has plenary power to remove at any time.
“Second. The duties of the assistant attorney general are confined to the limits of the county in which he is appointed, and no duty is imposed upon him by statute to bring an action prosecuted in the name of the state on his relation. It is further ordered, that the plaintiff herein pay the costs of this proceeding, taxed at $-, and hereof let execution issue.”*
*688JULY TERM, 1893. PRESENT: Hon. Hon. Hon. ALBERT H. HORTON, Chief Justice. WILLIAM A. JOHNSTON, ] A T STEPHEN H. ALLEN, ^ Assogia-te Justices.

As no written opinion was filed in the foregoing case —no opinion therein appearing, save that contained in the journal entry— the publication in a former Report of the decision thereof was overlooked.